FILED
                            NOT FOR PUBLICATION                              JUN 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-30182

               Plaintiff - Appellee,             D.C. No. 2:12-cr-06012-EFS

 v.
                                                 MEMORANDUM*
JORGE ARMANDO BETANCOURT
MENDOZA, a.k.a. Jorge Mendoza
Mendoza,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Edward F. Shea, District Judge, Presiding

                              Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Jorge Armando Betancourt Mendoza appeals from the 80-month sentence

imposed upon remand for resentencing following his guilty-plea conviction for

conspiracy and aiding and abetting, in violation of 21 U.S.C. § 846; and possession

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of a controlled substance with intent to distribute, in violation of 21 U.S.C.

§ 841(a)(1). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

         Betancourt Mendoza first contends that the district court erred procedurally

by (i) failing to explain why a downward variance, which had been applied at his

original sentencing hearing, was not appropriate on remand; and (ii) treating the

Guidelines range as presumptively reasonable. We review for plain error, see

United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find

none. The record reflects that the court adequately explained the sentence and did

not impermissibly presume that the Guidelines range was reasonable, but, instead,

imposed sentence after considering all of the 18 U.S.C. § 3553(a) sentencing

factors. See United States v. Carty, 520 F.3d 984, 991-92 (9th Cir. 2008) (en

banc).

         Betancourt Mendoza next contends that his sentence is substantively

unreasonable. The district court did not abuse its discretion in imposing

Betancourt Mendoza’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007).

The sentence is substantively reasonable in light of the section 3553(a) sentencing

factors and the totality of the circumstances. See Gall, 552 U.S. at 51.

         AFFIRMED.




                                            2                                    14-30182